*147OPINION.
MaRquette:
The only question presented for our decision by the record in this case is whether the petitioner had any good will on March 1, 1913, and if it did have good will on that date, what its fair market value was. The petitioner claims that the value of its good will on March 1,1913, was at least $14,999.
The evidence establishes that the petitioner was organized and commenced business on December 1, 1909, and that the average value of its tangible assets during the period December 1,1909, to February 28,1913, inclusive, was $19,630.72, and that its income for that period *148was $14,917.53, an average of $4,590, after allowing adequate salaries and expenses to officers and managers.
Taking its earnings for the period of the petitioner’s existence prior to March 1, 1913, and allowing a very liberal return of 10 per cent on tangibles and capitalizing the remainder of the earnings at 15 per cent, would indicate a value for the petitioner’s good will of at least the amount it now claims. Dwight & Lloyd Sintering Co., 1 B. T. A. 179; St. Louis Screw Co., 2 B. T. A. 649; Pfleghar Hardware Specialty Co. v. Blair, 30 Fed. (2d) 614. We are satisfied, in view of the evidence, that the petitioner had on March 1, 1913, good will of the value of $14,999, and we so hold.

Judgment will be entered under Rule 50.